EVERETT, Senior Judge
(concurring in part and dissenting in part):
I concur in the majority opinion except that portion implying that the single-impulse theory of sentence multiplicity “is no longer in effect.” 32 MJ at 457. Under the facts of this case, that theory is not relevant, see 32 MJ at 457 n.3, so this is not an appropriate occasion to consider its burial.
If, however, this theory were relevant to this appeal, I would have substantial reluctance to renounce it. The majority indicates that “[p]aragraph 76a(5)(b), Manual for Courts-Martial, United States, 1969 (Revised edition), the authority cited in [United States v.] Baker [, 14 MJ 361 (CMA 1983),] for this sentencing theory, is no longer in effect.” 32 MJ at 457. The implication, of course, is that, since the fundamental authority supporting this theory is gone, so is the theory.
What the majority has overlooked is that paragraph 76a (5)(b) is not the fundamental authority for this theory. Instead, the Analysis of Contents, Manual for Courts-Martial, United States, 1969, Revised Edition at 13-9, reveals that the paragraph addressing the single-impulse theory — and other theories, as well — “is a new addition which shows that there are other rules which must be considered besides the general rule before it is finally determined whether or not offenses are separate. These rules were announced respectively in” four specific cases.
Relevant for our purposes is the citation at that point in the Analysis of Contents to United States v. Kleinhans, 14 USCMA 496, 34 CMR 276 (1964). The Court there unanimously held that, where an accused unlawfully opened mail matter for the purpose of stealing money therefrom and then, *458in fact, did steal the money, the two crimes arose from the single larcenous impulse and, therefore, were multiplicious for sentencing purposes. This decision, in turn, reflects the Court’s application of its earlier decision in United States v. Dicario, 8 USCMA 353, 24 CMR 163 (1957), the basis of which was the Court’s interpretation of statutory language and congressional intent. There are many earlier cases in this same line of precedents.
Aecordingly, it is clear that paragraph 76a (5)(b) was not the basic authority for the single-impulse sentencing theory but, rather, merely reflected earlier decisions of this Court that rested on principles of statutory interpretation. So far as I know, nothing has happened since 1957 which justifies any discomfort with this theory or its underlying rationale; so the purported disappearance of paragraph 76a (5)(b)* is of no consequence.

 Although language similar to paragraph 76a (5)(b), Manual for Courts-Martial, United States, 1969 (Revised edition), is not carried over into the Rules for Courts-Martial in Manual for Courts-Martial, United States, 1984, it is continued in the Discussion that follows RCM 1003(c)(1)(C). 1984 Manual, supra at 11-148 (Change 3).